Citation Nr: 0016827	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  

3.  Entitlement to non-service-connected pension benefits.  

4.  Entitlement to special monthly pension benefits based on 
housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for post 
traumatic stress disorder, with a 10 percent initial 
disability rating.  The veteran responded with a September 
1998 notice of disagreement regarding the assigned initial 
rating, and this appeal was initiated.  The RO reconsidered 
the veteran's disability rating, and in an October 1998 
rating decision, a 30 initial rating was assigned for his 
service connected post traumatic stress disorder.  The RO 
also stated in the accompanying letter to the veteran that 
"[t]his is a grant of benefits sought on appeal."  That, 
however, is a misstatement of the law; the U. S. Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for the disability at issue.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993)].  Accordingly, this issue 
is considered to be in appellate status since the receipt of 
the veteran's September 1998 notice of disagreement.  He was 
subsequently provided a statement of the case in January 
1999, and perfected his appeal with a February 1999 VA Form 9 
substantive appeal.  

Also within the October 1998 rating decision, the veteran was 
denied entitlement to non-service-connected pension, and 
entitlement to housebound benefits.  A January 1999 notice of 
disagreement was received regarding these issues, and they 
were subsequently perfected for appeal.  In this regard, the 
Board notes that while the veteran's representative offered 
argument with respect to entitlement to special monthly 
pension based on the veteran's need for the regular aid and 
attendance of another, this issue was not the subject of 
adjudicative action by the RO and will not be addressed 
herein.  It is referred to the RO for any necessary action.  

The veteran's claim for entitlement to a total disability 
rating due to individual unemployability was denied by the RO 
in a December 1998 rating decision, and a notice of 
disagreement was filed by the veteran in January 1999.  After 
receiving a January 1999 statement of the case, he responded 
with a February 1999 VA Form 9, perfecting his appeal of this 
issue.  However, in light of the below remand of his 
increased initial rating claim, any Board action on his claim 
for unemployability will be deferred pending final 
adjudication of the intertwined increased rating issue.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  


FINDINGS OF FACT

1.  The veteran has income in excess of the statutory limits 
for non-service-connected pension benefits, including at the 
housebound rate.  

2.  The veteran has submitted no plausible evidence that he 
is in fact housebound.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to non-service-
connected pension benefits is not well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (1999).  

2.  The veteran's claim for entitlement to special monthly 
pension benefits based on housebound status is not well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272, 3.351 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks non-service-connected pension benefits, 
with additional special monthly pension benefits based on the 
need for aid and attendance and/or housebound status.  His 
Form DD-214 demonstrates military service from July 1969 to 
February 1972.  

According to his August 1998 application for pension, the 
veteran is married and has one dependent child; he resides 
with both his spouse and child.  He listed no personal income 
or assets for the periods 1997-1998 and 1998-1999.  However, 
his spouse was noted to have income of $21,362.90 for 1997-
98, and $21,362.90 for 1998-99.  No assets were listed for 
his spouse, and no income or assets were listed for his 
dependent child.  The only expenses noted were unreimbursed 
medical expenses of $1,961.52 for the period 1997-98.  

The evidence of record, which includes VA treatment and 
examination reports, does not reflect that the veteran is in 
fact housebound.

The RO considered the evidence of record and denied the 
veteran's claim for pension benefits in an October 1998 
rating decision.  He filed a timely notice of disagreement, 
initiating this appeal.  In his February 1999 VA Form 9, the 
veteran stated he had recently been awarded Social Security 
Disability benefits due to his permanent and total 
disability.  

Analysis

The veteran seeks non-service-connected disability pension 
benefits, with special monthly pension based on housebound 
status.  Under the law, veterans of wartime military service 
may be eligible for non-service-connected disability pension 
benefits.  38 U.S.C.A. §§ 1521 et seq. (West 1991).  
Additional pension benefits may also be payable to veterans 
who are housebound.  38 U.S.C.A. § 1521(d), (e) (West 1991); 
38 C.F.R. § 3.351 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  Once a claimant has submitted 
evidence sufficient to render a claim well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  

A claim for non-service-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The record reflects that the veteran has the requisite 
wartime service for pension eligibility.  He is not employed 
and there is some evidence, including his own assertions, to 
the effect that he is unemployable.  In fact he is now in 
receipt of Social Security disability benefits.  Hence, the 
Board finds that, for the purpose of evaluating whether he 
has filed a well-grounded claim for pension benefits, the 
veteran has meet the first two of the criteria set forth 
above.  With respect to benefits at the housebound rate, it 
is noted, in addition, that there is no evidence which in 
fact suggests that he is housebound.  

However, pension is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum annual 
pension rate (MAPR).  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.3(a)(3) (1991).  The MAPR is periodically 
increased from year to year.  38 C.F.R. § 3.23(a) (1999).  
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  
38 C.F.R. § 3.23(b) (1999); 38 U.S.C.A. § 1521 (West 1991).  
Effective December 1997, the MAPR for a veteran residing with 
his spouse and one dependent child, at the housebound rate, 
was $14, 751.  Effective December 1998, this amount was 
increased to $14,944.  Lesser rates are applicable in the 
event housebound status is not established.  See VA 
Adjudication and Procedure Manual M21-1, Part I Appendix B.  

As is noted above, the veteran reported a total household 
income of $21,362.90 for 1997-98, and $21,362.90 for 1998-99.  
Unreimbursed medical expenses of $1,961.52 were listed for 
1997-98; no other expenses were noted for that or any other 
time period.  Qualified medical expenses in excess of 5 
percent of the applicable MAPR will be excluded from the 
veteran's income.  38 C.F.R. § 3.272(g)(1) (1999).  Assuming, 
without conceding, that all the veteran's claimed medical 
expenses qualify for regulatory exclusion from income, a 
deduction of $1320 from the veteran's income is authorized 
for the period 1997-98, resulting in an adjusted household 
income of $20,042.90 for that time period.  

Based on the above information, the veteran's adjusted, 
countable household income exceeds the applicable MAPR for 
all periods during the pendency of this appeal.  Furthermore, 
he has not cited any additional expenses or other factors 
which would bring his income within the eligibility 
requirements.  In fact, in his February 1999 VA Form 9, he 
stated he is now receiving Social Security Disability 
benefits of an unspecified amount; these benefits are 
countable income which would further lift his household 
income beyond the statutory threshold.  See 38 C.F.R. 
§ 3.271(g) (1999).  

Thus, because the veteran's income clearly exceeds the legal 
threshold for both non-service connected disability pension 
and special monthly pension benefits based on housebound 
status, these claims are not well grounded, and must be 
denied.  See Vargas-Gonzalez, supra.  



ORDER

1.  In the absence of a well-grounded claim, entitlement to 
nonservice-connected benefits is denied.  

2.  In the absence of a well-grounded claim, entitlement to 
special monthly pension benefits due housebound status is 
denied.   


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks an increased initial rating for his post 
traumatic stress disorder.  A claim for an increased rating 
for a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

The VA's statutory duty to assist includes a duty to obtain 
all available medical records potentially pertinent to a 
pending claim.  According to the veteran's February 1999 VA 
Form 9, he receives Social Security Disability benefits.  The 
VA has a duty to obtain from the Social Security 
Administration the medical records used as part of that 
disability benefits claim and associate such evidence with 
the record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As is noted in the introduction of this remand, this appeal 
arises from the initial rating of the veteran's service-
connected post traumatic stress disorder.  In such cases, the 
Court has stated that separate ratings can be assigned 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In reconsidering the veteran's claim, 
the RO must consider whether a staged rating is indicated by 
the evidence of record for any period of the veteran's 
pending claim.  38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 
(1999).  

Thus, in light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, both VA and private.  
Specifically, the RO must contact the 
Social Security Administration in order 
to obtain all records associated with the 
veteran's award of Social Security 
Disability benefits.  Such records must 
be obtained and associated with the 
claims folder.  

2.  In the event the RO finds it 
necessary to schedule another VA 
examination in order to evaluate the 
veteran's psychiatric disorder, the 
examiner should be provided the claims 
folder for review prior thereto.  All 
indicated psychological testing should be 
conducted.  In view of the fact that the 
veteran has both service-connected (PTSD) 
and nonservice-connected (bipolar 
disorder) diagnoses, the examiner should, 
to the extent possible, distinguish 
between the symptoms and level of 
disability attributable to each.  
Adequate rationale for any opinions 
expressed should be given.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO must consider 
if a staged rating is warranted for the 
veteran's post traumatic stress disorder, 
based on the evidence of record, in 
compliance with the Court's 
pronouncements in Fenderson.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



